NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

           CHECKPOINT SYSTEMS, INC.,
                Plaintiff-Appellant

                           v.

 ALL-TAG SECURITY S.A., ALL-TAG SECURITY
AMERICAS, INC., SENSORMATIC ELECTRONICS
  CORPORATION, KOBE PROPERTIES SARL,
             Defendants-Appellees
            ______________________

                      2016-1397
                ______________________

   Appeal from the United States District Court for the
Eastern District of Pennsylvania in No. 2:01-cv-02223-
PBT, Judge Petrese B. Tucker.
                ______________________

                    ON MOTION
                ______________________

  Before NEWMAN, LOURIE, and MOORE, Circuit Judges.
NEWMAN, Circuit Judge.
                       ORDER
    The appellees have filed an objection to Checkpoint’s
Bill of Costs.
2           CHECKPOINT SYSTEMS, INC.   v. ALL-TAG SECURITY S.A.



    The appellees first state that the court did not award
costs. That is incorrect, for the court’s Entry of Judgment
stated: “Costs are taxable against the appellee in favor of
the appellant under Rule 39.” This conforms with Federal
Circuit Rule 39(a), which states that: “When the clerk of
court provides notice of judgment or order disposing of an
appeal, the clerk of court must advise which party or
parties are entitled to costs.”
    Federal Rule 62 states that “if an appeal is taken, the
appellant may obtain a stay by supersedeas bond,” and
Federal Rule 39(e)(3) states that “premiums paid for a
supersedeas bond or other bond to preserve rights pend-
ing appeal” are “taxable in the district court to the benefit
of the party entitled to costs under this rule.”
     The appellees object to taxation of the premiums paid
for such bond, stating that they “did not insist on a super-
sedeas bond.” The record is otherwise. The record in-
cludes an email from Sensormatic stating that “execution
will begin in 14 days” and “if Checkpoint wishes to appeal,
I am sure we would stipulate to the adequacy of a 120%
Appeal Bond,” and Checkpoint’s response: “We will take
you up on the latter offer since Checkpoint plans to ap-
peal.”
   On the record and in accordance with the Rules,
Checkpoint is entitled to include in its taxable costs the
premiums paid for the bond.
     It is so ordered.


                                   FOR THE COURT

    August 31, 2017                /s/ Peter R. Marksteiner
        Date                       Peter R. Marksteiner
                                   Clerk of Court